DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/11/2022 has been entered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Regarding Claim 3, replace “The device of claim 2" with --The device of claim 1--.  
Regarding Claim 4, replace “The device of claim 2" with --The device of claim 1--.  
Regarding Claim 5, replace “The device of claim 2" with --The device of claim 1--.  

Allowable Subject Matter
Claims 1 and 3-21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding:
A semiconductor device in claim 1, particularly in combination with the limitation regarding a gate dielectric layer disposed on the first semiconductor material and disposed on the second semiconductor material; and a gate electrode layer disposed on the gate dielectric layer that is disposed on the first semiconductor material and the second semiconductor.
A semiconductor device in claim 16, particularly in combination with the limitation that the second fin structure including: a second portion of the substrate; and a second semiconductor material layer disposed directly on the second portion of the substrate; and a second capping layer disposed directly on the second portion of the substrate and the second semiconductor material layer of the second fin structure.
Chang et al. (US 2013/0196478 A1) and Hung et al. (US 2010/0163971 A1), as the closest prior arts of record, were previously discussed for teaching the claimed semiconductor device except the additional limitation discussed above in combination.  Claim 8 is allowed with the similar reason for allowance of claim 16 as discussed above.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 




/DANIEL WHALEN/
Primary Examiner, Art Unit 2829